Citation Nr: 1038874	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left ankle fracture with compartment syndrome. 

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lower back disorder, 
to include as secondary to service-connected left ankle and knee 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to December 
1982.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and April 2009 rating decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in February 2009; a transcript of that 
hearing is of record.

In August 2010, the Veteran testified at a videoconference 
hearing at the RO before the undersigned.  A copy of the 
transcript of that hearing is of record.  The record was held 
open for a period of 30 days to afford the Veteran an opportunity 
to submit additional records.

In August 2010, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  The Veteran submitted waivers of RO jurisdiction of such 
evidence as well as evidence added to the file since the issuance 
of the March 2009 supplemental statement of the case (SSOC).  
Thus, the Board accepts this evidence for inclusion in the record 
on appeal.  38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a lower back 
disorder addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of left ankle fracture with compartment syndrome 
are manifested by impairment of the tibia and fibula with 
moderate ankle disability.

2.  Neurological manifestations of the left lower extremity are 
attributable to the Veteran's service-connected left ankle 
disability and are manifested by subjective complaints of 
numbness, burning, and pain of the left lower extremity below the 
knee to the toes.

3.  In a November 2005 rating decision, the RO denied the 
Veteran's claim of service connection for bilateral hearing loss; 
although notified of the denial, the Veteran did not initiate an 
appeal.

4.  None of the new evidence associated with the claims file 
since the November 2005 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, or raises a 
reasonable possibility of substantiating the claim for service 
connection for bilateral hearing loss.

5.  In an August 2010 statement, prior to promulgation of a 
decision by the Board, the Veteran indicated that he wished to 
withdraw the appeal concerning matter of entitlement to service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of left ankle fracture with compartment syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2009).

2.  The criteria for an initial rating of 10 percent, but no 
greater, for neurological manifestations of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.123, 
4.124, 4.124a (2009).

3.  The November 2005 RO rating decision that denied the 
Veteran's claim for service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

4.  As evidence received since the RO's November 2005 denial is 
not new and material, the criteria for reopening the Veteran's 
claim for service connection for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

5.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the matter of entitlement to service 
connection for hypertension have been met and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for the petition to reopen the claim of entitlement to service 
connection for bilateral hearing loss, the notice letter provided 
to the Veteran by the RO in April 2007 included the criteria for 
reopening a previously denied claim of entitlement to service 
connection for bilateral hearing loss, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied in November 2005.  Consequently, 
the Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.

The Veteran filed his claim for entitlement to an increased 
rating for his service-connected left ankle residuals in January 
2007.  He was notified of the provisions of the VCAA by the RO in 
correspondence dated in January 2009.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding VCAA.  
In the April 2009 rating decision, the RO granted entitlement to 
a 20 percent rating for residuals of left ankle fracture with 
compartment syndrome, effective January 8, 2009.  The Veteran 
appealed the assignment of the evaluation for those benefits.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in March 2009, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issues on appeal, which were 
subsequently readjuciated in a March 2009 supplemental statement 
of the case and January 2010 statement of the case.  Under these 
circumstances, the Board finds that adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel 
records as well as VA treatment records.  The Veteran submitted 
written statements discussing his contentions and private 
treatment records.  He was also provided an opportunity to set 
forth his contentions during a February 2009 DRO hearing as well 
as the hearing before the undersigned in August 2010.  Neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.

Additionally, in August 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, the U.S. Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties:  (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2010 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding severity of the Veteran's symptoms, including the 
frequency and duration of his symptoms as well as the effect of 
his disabilities on his occupational functionality.  T. at p. 11, 
15-17.  He was also asked him he possessed evidence to reopen his 
claim for service connection for hearing loss - evidence that 
related his current hearing loss to service.  T. at p. 7-9.  
Therefore, not only were the issues "explained . . . in terms of 
the scope of the claim for benefits," but "the outstanding 
issues material to substantiating the claim," were also fully 
explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the Veteran's claims for an 
increased rating.  As such, the Board finds that, consistent with 
Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claims based on the current record.

The Veteran was provided with a VA examination relating to his 
increased rating claim in February 2009.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to base 
a decision with regard to the Veteran's claim.  The Board notes 
that the February 2009 examination report indicated that the 
Veteran's claims file was not available for review.  This does 
not necessarily render the opinion inadequate.  First, it is 
important to note that the examiner stated that he had review the 
medical record, which included the Veteran's electronic record.  
Next, and more importantly, the examiner personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's left ankle disability under the applicable rating 
criteria.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.)  Therefore, a remand 
for a VA examination is not warranted for this matter.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

In light of the above, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation for Left Ankle Fracture Residuals

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran filed a claim for entitlement to an increased rating 
for his service-connected left ankle fracture residuals in 
January 2009. 

In an April 2009 rating decision, the RO granted entitlement to a 
20 percent rating for the Veteran's service-connected residuals 
of left ankle fracture with compartment syndrome pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2009), effective January 8, 
2009.


Under Diagnostic Code 5262, a 20 percent disability evaluation is 
warranted for impairment of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability evaluation is 
warranted for malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent evaluation is assigned for 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

Normal range of motion of the ankle was noted to be dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
Plate II, 38 C.F.R. § 4.71a (2009).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

In July 2007, the Veteran was seen for complaints of pain and 
numbness down his left lower extremity.  His history of suffering 
a crushing injury to his left leg was noted.  Following a 
physical examination, the assessment was chronic low back pain 
with possible radicular component down the left lower extremity 
and neuropathic pain of the left leg.  VA treatment records dated 
in February 2008 showed complaints of burning left leg from knee 
to toes and listed an assessment of bilateral leg cramps.  A 
November 2008 VA podiatry consult note reflected findings of 
pitting edema of the bilateral lower extremities (left greater 
than right) as well as decreased bilateral protective sensation.  
The examiner assessed crush injury to left lower limb, subtalar 
joint (STJ) fusion, post traumatic arthritis, and neurological 
manifestations involving the left lower limb. 

In a February 2009 VA joints examination report, the Veteran 
complained of left ankle pain and stiffness as well as some left 
foot/leg paresthesias.  Physical examination findings of the left 
ankle joint were listed as pain, stiffness, repeated effusions, 
limitation of motion of joint, and moderate flare-ups of joint 
disease every 2 to 3 weeks with increased pain and decreased 
motion during that time.  It was noted that the Veteran exhibited 
no deformity, giving way, instability, weakness, incoordination, 
decreased speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, symptoms of inflammation, or joint 
ankylosis.  The Veteran reported that he was able to stand up for 
an hour and able to walk more than 1/4 of a mile but less than a 
mile.  He was noted to intermittently or occasionally use a cane 
and have antalgic gait with no other evidence of abnormal 
weightbearing, bone loss, or inflammatory arthritis.  

A summary of left ankle joint findings noted tenderness and 
abnormal motion, three well healed incisions (8 centimeter (cm) 
medial incision along medial maleolus, 11 cm incision along 
medial lower leg, and a third of 12 cm along lateral maleolus), 
normal varus/valgus alignment, and no ankle instability or tendon 
abnormality.  Range of motion of the Veteran's left ankle was 
measured as dorsiflexsion to 0 degrees and plantar flexion to 35 
degrees with objective evidence of pain with active motion.  The 
examiner further indicated that the Veteran exhibited pain but no 
additional limitation of motion following repetitive motion.  A 
November 2008 VA X-ray report of the left foot listed an 
impression of mild degenerative changes with findings including 
mild osteoarthritis at the first metatarsal phalangeal joint, 
hallux valgus ankle of 160, tiny posterior calcaneal 
enthesophyte, and small marginal spurring present at the 
tibiotalar joint. 

The examiner diagnosed left lower leg status post crush injury 
with left ankle fracture status post open reduction internal 
fixation (ORIF) with subsequent removal of hardware and also 
status post lower extremity fasciotomy for compartment syndrome.  
He further noted that the Veteran currently had post traumatic 
degenerative joint disease and limited, painful motion of the 
left ankle.  He opined that the Veteran's left ankle disability 
had a significant effect on his usual occupation as a manager and 
motor pool operator, resulting in decreased mobility, pain, lack 
of stamina, and increased absenteeism.  The Veteran reported 
missing two weeks of work during the last 12 months due to pain, 
doctor visits, and treatment for left knee and ankle 
disabilities. 

A June 2009 private nerve conduction velocity and 
electromyography (NCV/EMG) study from Superior Health Care 
revealed findings consistent with chronic lumbar radiculopathy 
affecting to L4, L5, and S1 nerve roots as well as findings of 
post reinnervation and mild ongoing denervation.  NCV findings 
were noted to be within normal limits. 

Additional VA treatment records dated in 2009 and 2010 reflected 
findings of bilateral sacroilitis, decreased muscle strength and 
sensation of the left lower extremity, and left lower extremity 
neuropathy.  Testing was performed throughout the year to 
determine the cause of the Veteran's left lower extremity 
neuropathy.  An April 2010 NCV was essentially within normal 
limits, with exception of there being a minimal delay in the left 
tibial nerve.  A June 2010 triphasic bone scan was negative for 
reflex sympathetic dystrophy.  An October 2010 VA EMG report 
revealed electrical evidence of a very mild sensory 
polyneuropathy, appearing to be axonal in type.  Scant 
denervation was noted to be limited to the medial gastrocnemius 
(calf) muscle that could reflect motor involvement in the 
polyneuropathy.  A superimposed left SI radiculopathy also could 
not be entirely ruled out.  However, there was no acute 
denervation seen in more S1 innervated muscles or lumbosacral 
paraspinal muscle to support that finding. 

Given the objective medical findings of less than marked 
limitation of left ankle motion, pain on motion, and antalgic 
gait, and the Veteran's subjective complaints of left ankle pain, 
stiffness, functional limitation, and left lower extremity 
burning and numbness, the Board notes that the assignment of a 
rating in excess of 20 percent for the service-connected left 
ankle fracture residuals under Diagnostic Code 5262 is not 
warranted.  Evidence of record is absent any findings tibia or 
fibula impairment showing malunion with marked ankle disability.  
Indeed, while his ankle disability prevented him from engaging in 
sports and hindered exercise, the examiner stated that the effect 
on the Veteran's ability to do recreational activities was 
moderate and to do chores, go shopping, drive, and travel were 
only mildly effected by his ankle.  His activities of daily 
living were not effected at all.  The Veteran was also noted to 
maintain a full-time job with absenteeism (due to pain and 
medical appointments) was approximately two weeks out of a twelve 
month period.  

To give the Veteran every consideration in connection with the 
matter on appeal, the Board must also consider all other 
potentially applicable diagnostic codes under 38 C.F.R. § 4.71a 
in rating the Veteran's left ankle disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).  

However, evidence of record is absent any findings of ankylosis 
of the ankle or any objective findings associated with the left 
ankle scars for the assignment of any additional higher or 
separate ratings under alternative rating criteria.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2009); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2009).  Consequently, the assignment of an 
evaluation in excess of 20 percent for the Veteran's left ankle 
fracture residuals with compartment syndrome based upon any of 
these diagnostic codes is not warranted.

Consideration has also been given as to whether a higher rating 
could be assigned for loss of range of motion of the left ankle.  
Under Code 5271, moderate limited motion of the ankle warrants a 
10 percent rating, and marked limited motion of the ankle 
warrants a 20 percent rating.    The Veteran is therefore already 
receiving the maximum rating for loss of range of motion of the 
ankle.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable).

The Board notes that the evidence of record documented the 
neurological findings during this appeal, including objective 
findings of left lower extremity neuropathy,    very mild sensory 
polyneuropathy, and crush injury to the left lower limb as well 
as subjective complaints of complete numbness, radiating pain, 
and burning of the lower left leg from the knee to the toes. 


Under 38 C.F.R. § 4.124a, multiple diagnostic codes describe 
rating criteria for the peripheral nerves of the lower 
extremities that allow for the assignment of noncompensable or 10 
percent ratings for mild incomplete paralysis, neuritis, and 
neuralgia.  38 C.F.R. § 4.124a (2009).  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521-8725

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve. 38 C.F.R. § 4.124 (2009).

While EMG findings were largely consistent with chronic lumbar 
radiculopathy, there was an indication that the Veteran had a 
focal neuropathy of the left lower extremity - gastrocnemius 
muscle.  The April 2010 NCV similarly showed a delay, albeit 
minimal, in the left tibial nerve.  The Veteran has also 
consistently complained of complete numbness, radiating pain, and 
burning of the lower left leg from the knee to the toes.  
Weighing the above neurological findings with his subjective 
complaints, and resolving all doubt in his favor, the Board finds 
that the assignment of a separate 10 percent rating is warranted 
for mild neurological manifestations of the left lower extremity.  

A rating in excess of 10 percent is not warranted, however.  The 
Veteran's left lower extremity neurological complaints have been 
limited to subjective complaints of numbness and pain.  The 
objective data (EMG and NCV testing) only shows very mild sensory 
polyneuropathy and minimal delay in the tibial nerve group.  
Moreover, no organic changes (atrophy, loss of reflexes, etc..) 
have been identified.  

Parenthetically, the Board notes that evidence of record detailed 
additional neurological findings like radiculopathy.  The issue 
of entitlement to service connection for a lumbar spine disorder 
is discussed in the remand below.  The Board notes that the RO 
would appropriately rate any additional neurological findings 
found to be associated with that lower back disorder if it awards 
entitlement to service connection.

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
left ankle symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, the clinical evidence of record does not indicate 
that the assignment of any additional increased evaluation is 
warranted.  As the Veteran's statements are inconsistent with the 
evidence of record, the Board does not find the Veteran's 
assertions of increased left ankle symptoms to be credible in 
this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) 
(as a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  Thus, evidence 
of increased left ankle symptomatology has not been established, 
either through medical evidence or through his statements.

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 20 percent for residuals of 
left ankle fracture with compartment syndrome must be denied.  
The Board has considered additional staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, as noted above, the assignment of a separate 10 percent 
rating for neurological manifestations of the left lower 
extremity is warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Evidence of record detailed that the Veteran is 
employed full time as a manager and motor pool operator.  
Therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has not been raised.  Rice v. Shinseki, 22 
Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected left ankle disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  There is simply no objective 
evidence showing that the service-connected residuals of left 
ankle fracture with compartment syndrome have alone resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned 10 and 20 percent 
ratings).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 

New and Material Evidence - Service Connection for Bilateral 
Hearing Loss

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

In a November 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  It was noted that service treatment records did not show 
any complaints or findings of bilateral hearing loss and that a 
September 2005 VA examiner did not assess the Veteran's current 
hearing loss to be caused by or the result of his military 
service.  

Although notified of the November 2005 denial, the Veteran did 
not initiate an appeal of that determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2007, the Veteran again claimed entitlement to service 
connection for bilateral hearing loss.

This appeal arises from the RO's July 2007 rating decision that 
found no new and material evidence had been submitted to reopen 
the Veteran's claim for service connection for bilateral hearing 
loss.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted in 
this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); see also Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).


Evidence added to the claims file since the November 2005 denial 
includes statements from the Veteran and his representative; 
private treatment records; VA treatment records dated from 2005 
to 2010; a February 2009 DRO hearing transcript; an August 2010 
videoconference hearing transcript; and an August 2010 statement 
from a VA physician.

VA treatment records dated in March and April 2007 detailed 
findings of significant bilateral hearing loss for which 
amplifications were recommended and issued. 

During his February 2009 DRO and August 2010 videoconference 
hearings, the Veteran provided a detailed description of the 
types of in-service noise exposure he sustained without hearing 
protection, discussed his post-service occupational and 
recreational noise exposure, and indicated his disagreement with 
September 2005 VA audio examination findings. 

In an August 2010 email of record, the Veteran contacted a VA 
physician in an attempt to locate an audiologist who could 
evaluate his hearing and who would be willing to write a letter 
to VA indicating that his hearing loss was service connected.  
The VA physician responded to the email, indicating that she 
could only report current findings and that VA would make a 
determination about service connection based on evidence they 
collected.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for bilateral hearing loss.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the November 2005 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record does not 
reflect any competent evidence of causal relationship between the 
Veteran's currently diagnosed bilateral hearing loss and events 
during his active service, to include in-service noise exposure.

Statements from the Veteran and his representative revealed 
repeated contentions that the Veteran suffers from bilateral 
hearing loss incurred as a result of noise exposure during his 
active service as well as duplicative descriptions of the 
Veteran's in-service noise exposure.  Aside from the fact that 
these assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that testimony simply reemphasizing the position previously 
considered in the prior final rating decision is not new or 
sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 
312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 
(1998).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim of service connection for 
bilateral hearing loss has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
November 2005 denial of the claim remains final.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to Service Connection for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

In this case, it was expressly indicated by the Veteran that he 
wished to withdraw his appeal concerning the matter of 
entitlement to service connection for hypertension in an August 
2010 statement of record.  His desire to withdraw this issue was 
reiterated at his August 2010 personal hearing.  Transcript at 
10.  Accordingly, the Board does not have jurisdiction to review 
the appeal concerning this issue, and the appeal of this issue is 
dismissed without prejudice.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of left ankle fracture with compartment syndrome is 
denied. 

Entitlement to a separate 10 percent evaluation for neurological 
manifestations of the left lower extremity associated with 
residuals of left ankle fracture with compartment syndrome is 
granted, subject to the regulations governing the payment of 
monetary awards.
 
New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss. 

The appeal for entitlement to service connection for hypertension 
is dismissed.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for a lower back disorder, to include as secondary to service-
connected left knee and ankle disabilities, is warranted. 

The Veteran asserts that his current lower back disorder is the 
result of a contemporaneous injury that occurred at the time of 
his July 1981 in-service left leg injury.  Alternatively, he 
argues that his present low back disability was caused or 
aggravated by his service-connected left ankle and knee 
disabilities.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  [Emphasis 
added].  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen, 7 Vet. App. at 448.  Service connection cannot be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Service treatment records detailed that the Veteran sustained a 
left leg injury with closed left ankle fracture as well as 
underwent an ORIF of the left ankle with fasciotomy after 
developing compartment syndrome in July 1981.  Additional 
treatment records showed complaints of back discomfort, pain, and 
mild tenderness to palpation in July 1981 and June 1982.

Post-service private treatment notes dated from 2007 to 2009 
reflected findings of lumbar region myofascial pain, chronic low 
back pain, and bilateral pedal edema.  A May 2009 X-ray report 
revealed mild spondylosis of the lumbar and lower thoracic spine.  
A June 2009 nerve conduction velocity and electromyography 
(NCV/EMG) study from Superior Health Care revealed findings 
consistent with chronic lumbar radiculopathy affecting to L4, L5, 
and S1 nerve roots as well as findings of post reinnervation and 
mild ongoing denervation.  

In an October 2009 statement, a private physician, K. B., M. D., 
listed a diagnosis of lumbar disc syndrome with sciatica, low 
back pain, and lumbar degeneration.  He further opined that in-
service trauma in July 1981 was consistent with the 
electrodiagnostic findings as well as explained why spinal 
rejuvenation showed little improvement. 

Post-service VA treatment records dated from 2005 to 2010 
reflected findings of low back pain with lower extremity 
radiation, osteoarthritis of the spine, bilateral sacroilitis, 
discogenic back pain, chronic low back pain with possible 
radicular component in L5 distribution, and left lower extremity 
neuropathy as well as showed the Veteran received multiple lumbar 
fact nerve blocks, SI joint injections, and implantation of a 
spinal cord stimulator.  VA lumbar spine MRI reports dated in 
October 2008 and October 2010 listed an impression mild bulgling 
annulus at L5-S1 with mild foraminal narrowing.  An October 2010 
VA EMG report revealed electrical evidence of a very mild sensory 
polyneuropathy, appearing to be axonal in type.  Scant 
denervation was noted to be limited to the medial gastrocnemius 
(calf) muscle that could reflect motor involvement in the 
polyneuropathy.  A superimposed left SI radiculopathy also could 
not be entirely ruled out.  However, there was no acute 
denervation seen in more S1 innervated muscles or lumbosacral 
paraspinal muscle to support that finding. 

In light of the cumulative record discussed above, the Board 
finds that a medical examination and opinion is needed to 
determine the nature and etiology of the Veteran's current, 
claimed lumbar spine disorder.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Centers (VAMC) in Murfreesboro and 
Nashville, Tennessee; however, as the claims file only includes 
outpatient and inpatient treatment records from those providers 
dated up to August 2010, any additional records from those 
facilities should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to 
the Veteran's claimed lower back disorder 
from the Murfreesboro VAMC and Nashville 
VAMC, for the period from August 2010 to the 
present.

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his claimed lower back 
disorder.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.

Based on a review of the claims folder and 
utilizing sound medical principles, the 
appropriate examiner is requested to provide 
an opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any diagnosed lumbar spine 
disorder is etiologically related to the 
Veteran's period of active service, including 
the documented in-service injury in July 1981 
that resulted in his current left leg 
disability and the in-service back pain 
complaints.  In addition, the examiner should 
provide an opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that any diagnosed 
lumbar spine disorder was caused or 
aggravated by his service-connected left knee 
and ankle disabilities.  If the examiner 
determines that a there has been aggravation 
as a result of the left knee and ankle 
disabilities, the examiner should report the 
baseline level of severity of the lumbar 
spine disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  

In rendering the requested opinions, the 
examiner should acknowledge and discuss 
findings located in the VA treatment notes 
and in the October 2009 private physician 
statement of record as well as the Veteran's 
statements as to nexus and continuity of 
symptomatology.  The rationale for all 
opinions expressed should be provided in a 
legible report.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
a supporting rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence added to 
the record since the January 2010 SOC.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


